Citation Nr: 1509631	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-40 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, rated as 10 percent disabling prior to February 22, 2008 and as 20 percent disabling from February 22, 2008.

2.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, rated as 10 percent disabling prior to February 22, 2008 and as 20 percent disabling from February 22, 2008.

3.  Entitlement to an increased rating for left ankle disability, rated as 10 percent disabling prior to August 31, 2012 and as 30 percent disabling from August 31, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1969, August 1970 to August 1973, and February 1975 to February 1979.  The Veteran died in August 2013.  The appellant, his widow, has been substituted as the claimant.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida and an October 2008 rating decision of the VARO in Philadelphia, Pennsylvania.  

During the appellate period, in a January 2013 decision, the Appeals Management Center (AMC) granted separate ratings for instability of the right and left knee, and increased the rating for the left ankle disability from 10 percent to 20 percent effective from August 2012.  In a March 2013 decision, the Board granted a 20 percent rating for DJD of each knee effective from February 2008, and a 30 percent rating for the left ankle disability effective from August 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2014, the Court vacated that portion of the Board's decision which did not grant a higher rating and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The phrasing of the issues in the JMR erroneously indicates that the rating period on appeal is from February 9, 2004.  While the Veteran's 10 percent rating for his disabilities is from February 9, 2004, the actual rating period on appeal is only from November 2007, when he filed his claims for increased rating, or from November 2006 (one year earlier) provided that the evidence reflects a worsening during that one year period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Circ. 2010).   

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2014, the appellant requested that the case be remanded to the AOJ for review of "additional evidence"; however, the Board notes that the only submission by the appellant was evidence which was already of record at the time of the most recent adjudication, Court documents, and the appellant's "supporting argument."  Thus, no additional evidence has actually been received which would warrant a remand.  As such, the Board will proceed to adjudicate the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's left knee disability has been manifested by complaints of symptoms such as pain, giving way, stiffness, locking, and effusion; objectively, he has had full extension and flexion to more than 60 degrees.

2.  During the rating period on appeal, the Veteran's right knee disability has been manifested by complaints of symptoms such as pain, swelling, giving way, stiffness, locking, and effusion; objectively, he has had full extension and flexion to more than 60 degrees.

3.  Prior to August 31, 2012, the Veteran's left ankle disability did not rise to the level of ankylosis or more than moderately disabling. 

4.  During the rating period on appeal, the Veteran's left ankle disability has been manifested by complaints of symptoms such as instability, pain, and deformity; objectively, he has not had an astragalectomy, malunion of os calcis or astragalus, ankylosis of the substragalar or tarsal joint, ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to February 22, 2008 and in excess of 20 percent from February 22, 2008 for degenerative joint disease (DJD) of the left knee, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2014).

2.  The criteria for a rating in excess of 10 percent prior to February 22, 2008 and in excess of 20 percent from February 22, 2008 for degenerative joint disease (DJD) of the right knee, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2014).

3.  The criteria for a rating in excess of 10 percent for left ankle disability prior to August 31, 2012 and as 30 percent disabling from August 31, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in 2008 and 2009.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes medical records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims for which VA has a duty to obtain.  

VA examinations were obtained in 2008 and 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). . 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the Knee(s)

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent evaluation is for leg flexion limited to 30 degrees.  A 30 percent evaluation is for leg flexion limited to 15 degrees.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is for leg extension limited to 15 degrees.  A 30 percent evaluation is for leg extension limited to 20 degrees.  A 40 percent evaluation is for leg extension limited to 30 degrees.  A 50 percent evaluation is for leg extension limited to 45 degrees.  

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion). 38 C.F.R. § 4.71, Plate II.

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe. See 38 C.F.R. § 4.71a, DC 5257.  The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law. 38 C.F.R. § 4.6 (2014).

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Rating the Ankle

Ankle disabilities are rated under Diagnostic Code 5270 to 5274.  DC 5271 provides a 10 percent rating based on orthopedic disability of the right ankle where there is moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion. 38 C.F.R. § 4.71a.

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reason s and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Rating the Left Knee Disability
Rating the Right Knee Disability

The Veteran is service connected for DJD of the left and right knee, each evaluated as 10 percent disabling prior to February 22, 2008 and as 20 percent disabling from February 22, 2008.  (The Veteran was granted service connection for DJD of the right and left knee by the RO in June 2004, effective February 9, 2004.  His bilateral knee disability was initially rated as 10 percent for each knee under DC 5260.  However, in a March 2013 decision, the Board granted a 20 percent rating for each knee, effective from February 22, 2008, under DC 5258.)  The Veteran's claims stem from a November 2007 VA Form 21-4138 in which he requested an increase in his evaluations.

An April 2007 VA clinical record reflects that the Veteran had left knee pain.  It was noted that there was no effusion, a normal gait, his ligament was intact, and that he had a full range of motion.  There was slight tenderness.  The plan was to try Synvisc.  A November 2007 VA clinical record reflects that the Veteran reported "increasing knee pain."

A January 2008 VA emergency room record reflects that the Veteran had complaints of pain in his right knee since the day prior.  He reported that he had stepped poorly and felt a popping sensation with pain on the lateral side of the right knee.  He denied any falls.  Upon examination, there was no swelling or deformity, no redness, and no restriction of range of motion.  There was mild tenderness on palpation on the lateral collateral ligament.  The left knee was unremarkable.  The right knee was noted to have pain most probably from DJD and a sprain. 

A January 2008 statement from the appellant reflects that the Veteran's knees and ankles have gotten worse.  She stated that the Veteran has swelling in his knees and ankles after being on his feet all day.  (The Board notes that the Veteran has also been diagnosed with gout, for which he is not service-connected. )  She stated that the Veteran cannot walk as far as he used to, and his daily activities are being affected by pain in the knees and ankles.  She stated that it is difficult for him to climb in and out of his truck.  

A February 2008 VA examination report is of record.  The examiner noted that the Veteran reported deformity of the left knee, giving way, instability, constant pain, stiffness, locking episodes, and limitation of motion in both knees.  He also reported flare-ups in the left knee occurring six times in 12 months, as well as swelling and heat.  However, he reported no loss of range of motion with flare-ups.  He reported that walking was limited to 15 minutes, with standing limited to 15-20 minutes.  No inflammatory arthritis was noted.  Upon clinical examination of the right knee, findings included no deformity, tenderness around the patella, and no instability.  Right knee range of motion studies revealed flexion to 140 degrees with pain beginning at 135 degrees and no additional limitation on repetitive use; extension was to 0 degrees with no additional limitation on repetitive use.  Diagnostic testing revealed mild osteoarthritis of the right knee.  Left knee findings included a deformed and swollen knee, tender over medial ligament and joint surface, and crepitation.  Left knee range of motion studies revealed flexion to 130 degrees with pain beginning at 120 degrees and no additional limitation on repetitive use; extension was to 0 degrees with no additional limitation on repetitive use.  Diagnostic testing revealed moderately severe osteoarthritis of the left knee.  The bony structures of both knees were presently intact with no evidence of fracture or dislocation; also no evidence of joint effusion or associated soft tissue abnormalities. 

In the Veteran's May 2008 statement in support of his claim for an increased rating, he stated that he lives with severe pain daily, and it was becoming difficult for him to do his job.  

June and July 2008 VA clinical records also reflect that the Veteran reported pain in his knees and increasing pain.   It was noted that he was on hydrocodone on an as needed basis and using knee braces.  The Veteran reported difficulty climbing stairs and when getting up.  

A September 2008 VA examination report reflects that the Veteran reported frequent, intermittent use of a cane and a knee brace, standing limitations of 10 minutes, and walking limitations of 30-50 yards.  The Veteran reported symptoms of giving way, instability, pain, stiffness, weakness, locking episodes daily or more often, effusion, limitation of motion, weekly flare-ups, and inflammation.  Right knee range of motion studies revealed flexion to 120 degrees with pain beginning at 100 degrees and with a limitation on repetitive use to 105 degrees; extension was to 0 degrees with no limitation on repetitive use.  Left knee range of motion studies revealed flexion to 120 degrees, with pain beginning at 105 degrees and with limitation on repetitive use to 100 degrees; extension to 0 degrees with no additional limitation on repetitive use.  The examiner noted no ankylosis, inflammatory arthritis, or bone loss.  The examiner stated that the Veteran's knee condition was manifested by bony joint enlargement, crepitus, tenderness, painful movement, and guarding of movement.  Diagnostic imaging revealed mild DJD of the right knee and osteoarthritis of both knees.  A diagnosis of DJD was provided for both knees.

VA clinical records from 2008 to 2012 also reflect complaints of pain.  It was noted that the Veteran was "fairly disabled" by his bad knees and cannot walk for without pain and dyspnea (November 2008); however, it was also noted that the Veteran was undergoing chemotherapy and had obesity.  Thus, the Board finds that the statement that he was "fairly disabled" by his knees is not as probative as the VA examination reports which note degree of range of motion based on objective testing.

An August 2012 VA examination report reflects that the Veteran reported daily flare-ups which impact the function of his knees, and that while the pain is continuous, it increases in severity after standing or walking for any period of time.  Right knee range of motion studies revealed flexion to 80 degrees with painful motion beginning at 70 degrees; extension was to 0 degrees with no objective evidence of painful motion.  Left knee range of motion studies revealed flexion to 70 degrees with painful motion beginning at 70 degrees; extension was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation of range of motion after repetitive-use testing.  Functional loss of the knees was characterized by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Pain on palpation was present for both knees; muscle strength was 4/5. The examiner also noted that the Veteran uses braces occasionally and uses a cane regularly.  The examiner found normal stability on Lachman and Posterior drawer testing.  He had some medial-lateral instability (The Board notes that the Veteran is separately rated for instability.) 

Diagnostic testing of the knees revealed degenerative or traumatic arthritis of both knees.  The Veteran did not have patellar subluxation or any other significant findings upon x-ray.  Moderate degenerative changes of both knees were noted with significant medial compartment narrowing and no acute bony abnormality of either knee.  

During the May 2012 hearing, the Veteran testified that he experiences stiffness, constant pain, popping and cracking in his knees, which leads to difficulty walking.  He stated that he uses a cane and knee braces.

As noted above, the Veteran's left and right knee disabilities are rated as 20 percent disabling from February 22, 2008.  Under DC 5258, the highest evaluation is 20 percent.  Thus, a higher rating under that diagnostic code is not warranted.  The Board has considered whether the Veteran is entitled to a separate rating under a different diagnostic code but finds that he is not.

Under DC 5261, an evaluation of 10 percent, the lowest compensable evaluation under that code, is warranted when extension is limited to 10 degrees.  The evidence does not support such a finding.  As noted above, in January 2008, he had no limitation of motion.  In February 2008, the Veteran had extension to 0 degrees with no additional limitation on repetitive use and no pain during extension bilaterally.  In September 2008, he had extension to 0 degrees with no additional limitation on repetitive use and no pain during extension bilaterally.  (The Board notes that pain was noted to begin at 100 degrees after repetitive use; thus, he did not have objective evidence of pain during extension).  In August 2012, he again had extension to 0 degrees with no limitation on repetitive use and no objective evidence of pain bilaterally.  Thus, a rating under DC 5261 is not warranted.

Under DC 5260, an evaluation of 10 percent, the lowest compensable evaluation under that code, is warranted when flexion is limited to 45 degrees.  In February 2008, the Veteran had right knee flexion to 140 degrees with pain beginning at 135 degrees and no additional limitation on repetitive use.  Left knee flexion was to 130 degrees with pain beginning at 120 degrees and no additional limitation on repetitive use.  In September 2008, he had right knee flexion to 120 degrees with pain beginning at 100 degrees; after repetitive use, he had motion from 105 degrees.  Left knee flexion was to 120 degrees, with pain beginning at 105 degrees and with limitation on repetitive use to 100 degrees with pain.  In August 2012, he had right knee flexion to 80 degrees with painful motion beginning at 70 degrees.  He had left knee flexion to 70 degrees with painful motion beginning at 70 degrees.  There was no additional limitation of range of motion after repetitive-use testing.  Thus, even with loss of range of motion due to pain and repetitive use, the Veteran's range of motion still does not warrant a compensable rating.  The Board acknowledges the Veteran's statement that flare-ups cause a 25 percent loss of motion in his knees; however, the objective findings after repetitive use by a clinician with a goniometer are more probative than the Veteran's estimated lay statements.  

Evaluations under DCs 5262, 5263, 5259, and 5256 are not warranted because the evidence is against a finding of impairment of the tibia and fibula with nonunion or malunion, traumatic acquired genu recurvatum, removal of semilunar cartilage, or ankylosis.

The Board has also considered DC 5257; however, the Veteran is already rated separately under DC 5257 and that rating or effective date assignment is not on appeal. 

Under 38 C.F.R. § 4.59, painful motion is an important factor in a disability.  The Veteran did not have extension limited by painful motion on any of the examinations.  Thus, DC 5261 cannot provide a compensable evaluation.  With regard to DC 5260, the Board finds that the rating under DC 5258 adequately compensates the Veteran.  The Board is aware that the Veteran was previously assigned ratings under DC 5260 for "additional loss of range of motion due to pain, weakness, incoordination or fatigue upon extended use or in acute exacerbations as evidenced by crepitus."  In providing the Veteran with a 20 percent rating under DC 5258, the Board finds that this rating code allows for a higher evaluation than the 10 percent previously granted under DC 5260, and not an additional evaluation.  The Board has considered whether the Veteran has functional loss, to include during flare-ups, which would warrant a separate compensable rating.  In February 2008, the Veteran stated that he had no additional loss of range of motion with flare-ups.  The probative examination reports reflect that even after repetitive use (which would provide evidence of functional loss due to factors such as fatigue and weakness), the Veteran still did not have a limited range of motion which would warrant a compensable rating under 5260.  The Board has noted, for example, that a September 2008 VA exam indicates that the Veteran had 25% limitation of motion during flare-ups, however, this would amount to a limitation of 105 degrees which is 25 percent less than the normal range of 140 degrees.  Such a degree of limitation does not meet the level of severity required for a compensable rating under the limitation of motion code 5260.  

The Board has also considered DC 5003.  Under DC 5003, degenerative arthritis established by x-ray will be based on limitation of motion under the appropriate diagnostic codes.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion.  In the present case, the Veteran's limitation of motion has been adequately compensated under DC 5258.  As noted by the Board in its March 2013 decision, which granted the 20 percent rating, the 20 percent rating was given to provide the Veteran with a higher rating with consideration of his pain on motion and the reduced range of motion.  See p. 11 of Board decision dated March 25, 2013, in which the Board noted findings of "lessening range of motion" and "functional loss of the knees manifested by less movement than normal" as part of the basis for finding that the Veteran's symptomatology closely resembled the disability picture in Diagnostic Code 5258.  The Board's consideration of limitation of motion when assigning a rating under Diagnostic Code 5258 is consistent with a General Counsel opinion which found that Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) contemplates consideration of limitation of motion.  See VAOPGCPREC 9-98.  The Board is of the opinion that, as applied in this case, the rating assigned under DC 5258 likewise contemplated limitation of motion, and to assign a second rating based on the same specific symptoms and impairment (pain and limitation of motion) would amount to impermissible pyramiding under the specific facts of this case.  

Finally, with regard to possible diagnostic codes, the Board notes that the JMR refers to "DC 5828".  As there is no such diagnostic code, the Board finds that this is a typographically error and need not be further discussed. 

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements, especially in the Veteran's case as he has multiple disabilities of the lower extremities, to include both knees, both ankles, and gout.  

The Board notes that the Veteran began complaining of increased symptoms prior to filing his claim for an increased rating; however, despite his complaints of pain, the record reflects that he did not have limitation of motion in January 2008.  The earliest objective evidence which could support an increased rating is the February 22, 2008 VA record. 

In sum, the Board finds that increased ratings are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Left Ankle Disability

In November 2007, the Veteran filed a claim for an increased rating.  His left ankle disability is rated as 10 percent disabling prior to August 31, 2012 and as 30 percent disabling from August 31, 2012.

The Veteran's 30 percent rating is provided under DC 5270, which provides the highest evaluations under the diagnostic codes for the ankle.  Under DC 5270, a 40 percent evaluation would be warranted if the Veteran had ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  The August 2012 VA examination report reflects that the Veteran has no flare-ups of the ankle.  He had left ankle plantar flexion to 15 degrees, with evidence of painful motion at 10 degrees; plantar dorsiflexion was to 5 degrees with evidence of painful motion at 5 degrees.  Repetitive use testing did not result in an additional limitation of motion.  The examiner noted that ankylosis was present, with plantar flexion at less than 30 degrees and dorsiflexion between 0 and 10 degrees.  The Board has noted that the findings of the examination are somewhat conflicting, as the examiner stated that the Veteran retained some range of motion, yet also concluded that ankylosis was present.  Regardless, even if the Veteran had ankylosis, it does not rise to the level of a 40 percent rating because the Veteran's left ankle disability is not manifested by ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. 

Next, while the Veteran has been diagnosed with DJD of the left ankle, because he is in receipt of a compensable rating under a DC predicated upon limitation of motion (5271), he is not entitled to a separate 10 percent rating under either DC 5003 or 5010. 38 C.F.R. § 4.71a, DC 5010, Note 1.  

The Board also finds that an increased rating prior to this date (August 31, 2012) is not warranted.  Prior to August 31, 2012, the Veteran received two VA examinations.  Neither one, nor any of the clinical evidence, supports a finding of ankylosis which would warrant a rating under DC 5270.  The evidence also does not support a finding of astragalectomy, malunion of os calcis or astragalus, or ankylosis of subastragalar or tarsal joint; thus, a rating under DCs 5274, 5273, or 5272 is not warranted.  

Finally, the Board will consider whether the probative evidence reflects that the Veteran had marked limited motion of the ankle (DC 5271) prior to August 2012.  The Board finds that the evidence does not support a "marked" limitation of motion.  Words such as "marked" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2014).

The February 2008 VA examination reflects that the Veteran reported left ankle symptoms including deformity, instability, pain, and flare-ups six times in the past 12 months.  The Veteran also reported that sometimes his left ankle curls over.  Range of motion studies revealed plantar flexion to 15 degrees with pain beginning between 10-15 degrees; dorsiflexion to 30 degrees with pain beginning at 20-30 degrees; inversion to 20 degrees with pain beginning between 10-20 degrees; and eversion to 12 degrees with pain beginning between 8-12 degrees.  The examiner noted no bone loss, no inflammatory arthritis, no joint ankylosis, and no indication of unequal leg length.  Diagnostic imaging of the left ankle revealed old trauma noted of the medial and lateral malleolus; unremarkable ankle mortise; a large posterior calcaneal spur, and some bilateral soft tissue swelling.

On September 2008 VA examination, the examiner noted DJD of the left ankle, characterized by giving way, instability, pain, stiffness, weakness, effusion, and inflammation.  The Veteran had an antalgic gait.  Range of motion studies revealed dorsiflexion to 15 degrees, with pain beginning at 15 degrees and no additional limitation on repetitive use; plantar flexion to 30 degrees with pain beginning at 30 degrees and no additional limitation on repetitive use.

The February 2008 examination report reflects that the Veteran was still working full time as a truck driver, but noted difficulty with getting in and out of the truck, loading and unloading, climbing, and stepping on curves due to his knees and ankle disabilities.  The September 2008 VA examination report reflects that when the Veteran had worked as a truck driver in the past, he was unable to climb up and down on the trailer and had difficulty using steps.  

Normal ankle plantar flexion is from 0 to 45 degrees.  In February 2008, the Veteran had plantar flexion to 15 degrees with pain beginning between 10 and 15 degrees.  In September 2008, the Veteran had flexion to 30 degrees with pain beginning at 30 degrees.  There was no additional loss of motion on repetition.  

Normal ankle dorsiflexion is from 0 to 20 degrees.  In February 2008, the Veteran had dorsiflexion to 30 degrees with pain beginning at 20-30 degrees.  In September 2008, the Veteran had dorsiflexion to 15 degrees with pain beginning at 15 degrees.  The Board finds that the September 2008 examination is more probative than the February 2008 report actually reflects more dorsiflexion that is normal.  Regardless, in both February and September 2008, the Veteran had more than half of normal dorsiflexion; such is evidence against a marked disability.  In September 2008, the Veteran had more than half the normal degree of flexion.  Again, such evidence is against a marked disability.  In addition, the September 2008 examination report reflects that upon examination, the Veteran did not have ankle instability or tendon abnormality.  He had 5 degrees of varus angulation, which has not been shown to be severe or marked.  In addition, the Board notes that the January 2008 statement from the Veteran's wife notes that his ankles begin to swell after the Veteran has been on his feet all day; however, he was still able to stand for considerable time.  

As noted above, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements, especially in the Veteran's case as he has multiple disabilities of the lower extremities, to include both knees, both ankles, and gout.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

With regard to the Veteran's knee disabilities, the rating criteria allow for the knee to be rated based on symptoms such as locking, pain, instability, range of motion, surgery, and effusion into the joint.  With regard to the Veteran's ankle disability, the rating criteria allow for the ankle to be rated based on symptoms such limited range of motion (to include ankylosis), surgery, and malunion of the joints.  It also allows for any symptom, whether or not specifically listed in the criteria, to be considered based on whether it causes marked or moderate disability.  The evidence does not reflect that the Veteran had symptoms outside of the rating criteria.  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  While the Veteran has stated that his disabilities made working as a truck driver difficult (having to get in and out of the 18-wheeler truck), he also stated that he was retired, in part due to his disabilities, but also due to suffering from cancer.  The evidence does not reflect that the Veteran's disabilities precluded him from substantial gainful employment in a sedentary job or in a job which did not require excessive walking or climbing.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration. 


ORDER

Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, rated as 10 percent disabling prior to February 22, 2008 and as 20 percent disabling from February 22, 2008, is denied.

Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, rated as 10 percent disabling prior to February 22, 2008 and as 20 percent disabling from February 22, 2008, is denied.

Entitlement to an increased rating for left ankle disability, rated as 10 percent disabling prior to August 31, 2012 and as 30 percent disabling from August 31, 2012, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


